Name: Commission Regulation (EEC) No 2011/93 of 23 July 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/50 Official Journal of the European Communities 24. 7. 93 COMMISSION REGULATION (EEC) No 2011/93 of 23 July 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3857/92 (3), as last amended by Regulation (EEC) No 1 629/93 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3857/92 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1993 . For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 42, 19. 2. 1993, p. 1 . (3) OJ No L 390, 31 . 12. 1992, p . 73. (4) OJ No L 155, 26. 6 . 1993, p. 59. 24. 7 . 93 Official Journal of the European Communities No L 182/51 ANNEX to the Commission Regulation of 23 July 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) 'tCU/100 kg) Week No 31 Week No 32 Week No 33 Week No 34 Week No 35 CN code from 2 to from 9 to from 16 to from 23 to from 30 August 8 August 1993 15 August 1993 22 August 1993 29 August 1993 to 5 September 1993 0104 10 30 (') 62,308 62,308 62,308 62,308 62,308 0104 10 80 (') 62,308 62,308 62,308 62,308 62,308 0104 20 90 (') 62,308 62,308 62,308 62,308 62,308 0204 10 00 (2) 132,570 132,570 132,570 132,570 132,570 0204 21 00 (2) 132,570 132,570 132,570 132,570 132,570 0204 22 10 (2) 92,799 92,799 92,799 92,799 92,799 0204 22 30 0 145,827 145,827 145,827 145,827 145,827 0204 22 50 (2) 172,341 172,341 172,341 172,341 172,341 0204 22 90 (2) 172,341 172,341 172,341 172,341 172,341 0204 23 00 (2) 241,277 241,277 241,277 241,277 241,277 0204 50 U (2) 132,570 132,570 132,570 132,570 132,570 0204 50 13 (2) 92,799 92,799 92,799 92,799 92,799 0204 50 15 (2) 145,827 145,827 145,827 145,827 145,827 0204 50 19 (2) 172,341 172,341 172,341 172,341 172,341 0204 50 31 (2) 172,341 172,341 172,341 172,341 172,341 0204 50 39 (2) 241,277 241,277 241,277 241,277 241,277 0210 90 1 1 (3) 172,341 172,341 172,341 172,341 172,341 0210 90 19 (3) 241,277 241,277 241,277 241,277 241,277 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (') The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.